DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.   
Receipt is acknowledged for IDS filed 09/29/2021.

Priority
The examiner acknowledges this application as a Continuation of 16/257,963 filed 01/25/2019, now US 11166910 B2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,799,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims teach chewing gum composition comprising one or more cannabinoid in amount of 0.1-200 mg that overlaps the claimed range, gum base in amounts of 10-40%, 3-30% and or less than 50% that overlaps the claimed range and sugar alcohol  in amounts of 35-80% that overlaps the claimed range.   While the issued ranges for gum base, sugar alcohol and cannabinoid are not exactly the same as that in the examined claims, the issued ranges allow for the examined claimed ranges.   Thus, examined claims are rendered prima facie obvious by the issued claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26; 1-31; 1-27; 1-25; 1-27 of U.S. Patent Nos. 11,406,593 B2; 11,253,473 B2; 11,191,720 B2; 10,933,017 B2; 10,925,853 B2 respectively, each in view of GREENSPOON (CA 2 937 471 (cited in 1449 filed 09/29/2021). The issued claimed composition and/or the composition produced by the issued claims teach compositions comprising cannabinoids and gum base in amounts in the ranges recited and which overlaps the claimed ranges rendering the claimed ranges prima facie obvious and the disclosed/issued ranges allows for the claimed ranges.   The issued compositions and/or the composition prepared by the issued methods differs from the claimed composition by not teaching the amount of the sugar alcohol in the range recited.   However, cannabinoid chewing gum formulation containing gum base, and sugar alcohol in amounts in the ranges of 20-80%, 30-70% and 30-6%, and specific amounts of 59-89 (Table 2) and 68-89 % and 77.89 (examples 2 and 3 and example 4) has been taught by GREENSPOON (CA 2 937 471 at examples 2-4, paragraphs [2]-[25]).   Therefore, at the effective date of the invention the artisan would look to GREENSPOON for amount of the sorbitol sugar alcohol that would provide desired sweetening.   For US 10,925,853, the amount of the sugar alcohol of at least 30% reads on 40% -70%.   The artisan at the effective date of the invention would look to GREENSPOON for amount of the sorbitol sugar alcohol that would provide desired sweetening 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29; 1-27; 1-27; 1-26 of U.S. Patent Nos. 11,471,405 B2; 11,166,910 B2; 11,154,486 B2; 11,013,685 B2 respectively, each in view of GREENSPOON (CA 2 937 471 (cited in 1449 filed 09/29/2021) and VAN DAMME et al. (US 20150209322 A1).
The issued claimed composition and/or the composition produced by the issued claims teach compositions comprising cannabinoids and gum base in amounts in the ranges recited and which overlaps the claimed ranges rendering the claimed ranges prima facie obvious and the disclosed/issued ranges allows for the claimed ranges.   For US 11,166,910 B2, 11,154,486 B2, and 11,013,685 B2, the issued compositions and/or the composition prepared by the issued methods differs from the claimed composition by not teaching the amount of the sugar alcohol in the range recited and the mg amount of the cannabinoid.   However, cannabinoid chewing gum formulation containing gum base, and sugar alcohol in amounts in the ranges of 20-80%, 30-70% and 30-6%, and specific amounts of 59-89 (Table 2) and 68-89 % and 77.89 (examples 2 and 3 and example 4) has been taught by GREENSPOON (CA 2 937 471 at examples 2-4, paragraphs [2]-[25]).   Also, VAN DAMME teaches cannabinoid chewing gum formulation containing 75.5 % gum base and 10 mg THC, a cannabinoid.   Therefore, at the effective date of the invention the artisan would look to GREENSPOON for amount of the sorbitol sugar alcohol that would provide desired sweetening and to VAN DAMME for mg amounts of cannabinoid.   For US 11,471,405 B2, the artisan would look to VAN DAMME for amounts of cannabinoid in the chewing gum.   The artisan at the effective date of the invention would look to GREENSPOON for amount of the sorbitol sugar alcohol that would provide desired sweetening 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 98, 100-102, 104, 106-109, 111-113, 115-127, 133 and 136-138 of copending Application No. 16/289853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach chewing gum composition that comprises gum base in amount of 10-40% that overlaps the claimed gum base amount, cannabinoid in amount of 0.1-200 mg that overlaps the claimed amount and sugar alcohol in amount of 35-80%.   While the copending ranges for gum base, sugar alcohol and cannabinoid are not exactly the same as that in the examined claims, the copending ranges allow for the examined claimed ranges.   The examined claims are rendered prima facie obvious by the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANGOER et al. (US 20170312261 A1) and GREENSPOON (CA 2 937 471 (cited in 1449 filed 09/29/2021).
For Claims 1-7, 10, 12 and 14-20: CHANGOER teaches chewing gum comprising 2-20 mg cannabinoid in a 2 g chewing gum piece (paragraph [0038]) meeting the mg amount of cannabinoid of claims 1, 19 and 20.   Cannabinoids in CHANGOER are THC, Cannabichromene (CBC), cannabigerol (CBG), cannabidivarin (CBDV), cannabidiol (CBD) (paragraph [0039]) meeting the requirement of claims 16-17.   The chewing gum of CHANGOER comprises gum base in amounts of 25-95% (paragraphs [0014], [0048] and claim 1) and this amount overlaps the claimed gum base amount of 30-60% in claim 1, the 15-60% in clams 19 and 20.   The chewing gum composition of CHANGOER also contains sweetening agent in amount of 1-35% (paragraphs [0016], [0049], [0052] and claim 1) and sorbitol, maltitol and xylitol (paragraph [0052] and claim 1) with the sorbitol, maltitol and xylitol being sugar alcohols meet the requirement of claims 1-2, 12, 19 and 20.   CHANGOER does not teach that it’s chewing gum composition contains vinyl laurate-vinyl acetate copolymer, thereby meeting the requirement of claim 14.   CHANGOER does not teach that the cannabinoid is bound and hence the requirement for claims 3-4 is met.   CHANGOER’s composition containing the cannabinoid and the sugar alcohol represents homogeneous distribution of the cannabinoid in the sugar alcohol meeting the requirement of claim 5.   The presence of sugar alcohol with cannabinoid prevents binding of the cannabinoid with the gum base (paragraph [0040]) representing separation of the separation of the sugar alcohol and the gum base meeting the requirement of claims 6-7.   Claim 10 is a product by process claim and the chewing gum of CHANGOER meets the limitation of the claim.   CHANGOER does not teach the gum base to contain polymer carriers meeting the limitation of claim 15.   CHANGOER teaches that the cannabinoid is combined with sugar alcohol carrier (paragraph [0017]) and this combined mixture meet the requirement of claim 18 while the sugar alcohol is not a polymer carrier and thus meeting the requirement of claim 20. .
CHANGOER differs from the claims for teaching 1-35% sugar alcohol and not teaching 40-70% sugar alcohol.    However, GREENSPOON has taught cannabinoid chewing gum composition containing 59.89 % sorbitol, a sugar alcohol (table 2).   GREENSPOON also teaches that sorbitol softens gum base (paragraph [0026]).   Therefore, different amounts of sorbitol can be used in cannabinoid chewing gum composition.   At the effective date of the invention the artisan would be guided to optimize the chewing gum composition of CHANGOER with respect to the amount of the sorbitol to obtain the desired chewing gum product with the expectation of using an amount of the sorbitol that would predictably produce the desired softness of the chewing gum.
Therefore, CHANGOER in combination with GREENSPOON renders claims 1-7, 10, 12 and 14-20 prima facie obvious.

No claim is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613